Opinion by
Tilson, J.
Prom the sample and the testimony it clearly appeared that these bottles were designed primarily and exclusively by the plaintiff for the bona fide transportation of “Choicest Decanter Blended Scotch Whiskey” and that they were not designed for use otherwise than in the transportation of such merchandise to the United States. While it was found that they are not as unusual as the Haig & Haig pinch-bottles nor as the bottles covered by Abstract 41762, they were held dutiable at one-third of 1 cent per pound under paragraphs 217 and 810 as claimed.